Robinson, J.
— The defendant was convicted of the crime of keeping intoxicating liquors with intent to sell the same in violation of law. Judgment was rendered against him on the verdict of the jury, and he appeals. The cause was submitted in this court, on a transcript of a part of the record, without argument of counsel. In this condition of the case we have examined the record with care, but do not discover any error which could have prejudiced the defendant. The judgment of the district court is therefore
Affirmed.